Case 1:19-cv-12138-MLW Document 1-5 Filed 10/16/19 Page 1 of 30




           Exhibit “D”
        Case 1:19-cv-12138-MLW Document 1-5 Filed 10/16/19 Page 2 of 30




NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY
THIS CERTIFICATE NOR THE SECURITIES INTO WHICH THESE SECURITIES
ARE CONVERTIBLE HAVE BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR
ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR (B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE
SELECTED BY THE HOLDER), IN A GENERALLY ACCEPTABLE FORM, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD
PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR
FINANCING ARRANGEMENT SECURED BY THE SECURITIES.


Principal Amount: US$725,000.00                               Issue Date: July 18, 2018
Purchase Price: US$725,000.00

                SENIOR SECURED CONVERTIBLE PROMISSORY NOTE

        FOR VALUE RECEIVED, REDWOOD SCIENTIFIC TECHNOLOGIES, INC., a
Delaware corporation (hereinafter called the “Borrower”) (Trading Symbol: RSCI), hereby
promises to pay to the order of AUCTUS FUND, LLC, a Delaware limited liability company, or
registered assigns (the “Holder”) the sum of US$725,000.00 together with any interest as set
forth herein, on July 18, 2019 (the “Maturity Date”), and to pay interest on the unpaid principal
balance hereof at the rate of twelve percent (12%) (the “Interest Rate”) per annum from the date
hereof (the “Issue Date”) until the same becomes due and payable, whether at maturity or upon
acceleration or by prepayment or otherwise. Any amount of principal or interest on this Note
which is not paid when due shall bear interest at the rate of the lesser of (i) twenty-four percent
(24%) per annum and (ii) the maximum amount permitted under law from the due date thereof
until the same is paid (the “Default Interest”). Interest shall commence accruing on the date that
the Note is fully paid and shall be computed on the basis of a 360-day year and the actual
number of days elapsed. All payments due hereunder (to the extent not converted into common
stock, $0.001 par value per share (the “Common Stock”) in accordance with the terms hereof)
shall be made in lawful money of the United States of America. All payments shall be made at
such address as the Holder shall hereafter give to the Borrower by written notice made in
accordance with the provisions of this Note. Whenever any amount expressed to be due by the
terms of this Note is due on any day which is not a business day, the same shall instead be due on
the next succeeding day which is a business day and, in the case of any interest payment date
which is not the date on which this Note is paid in full, the extension of the due date thereof shall
not be taken into account for purposes of determining the amount of interest due on such date.
As used in this Note, the term “business day” shall mean any day other than a Saturday, Sunday
or a day on which commercial banks in the city of New York, New York are authorized or
        Case 1:19-cv-12138-MLW Document 1-5 Filed 10/16/19 Page 3 of 30



required by law or executive order to remain closed. Each capitalized term used herein, and not
otherwise defined, shall have the meaning ascribed thereto in that certain Securities Purchase
Agreement dated the date hereof, pursuant to which this Note was originally issued (the
“Purchase Agreement”).

        This Note is free from all taxes, liens, claims and encumbrances with respect to the issue
thereof and shall not be subject to preemptive rights or other similar rights of shareholders of the
Borrower and will not impose personal liability upon the holder thereof.

        This Note shall be a senior secured obligation of the Borrower, with priority over all
Indebtedness (as defined below) of the Borrower as provided for herein. The obligations of the
Borrower under this Note are secured pursuant to the terms of the security agreement of even
date (the “Security Agreement) by and among the Borrower and Holder, and such security
interest includes but is not limited to all of the assets of the Borrower and its subsidiaries. So
long as the Borrower shall have any obligation under this Note, the Borrower shall not (directly
or indirectly through any subsidiary or affiliate) incur or suffer to exist or guarantee any
Indebtedness that is senior to or pari passu with (in priority of payment and performance) the
Borrower’s obligations hereunder. “Indebtedness” shall mean (a) all indebtedness of the
Borrower for borrowed money or for the deferred purchase price of property or services,
including any type of letters of credit, but not including deferred purchase price obligations in
place as of the Issue Date and as disclosed in the SEC Documents or obligations to trade
creditors incurred in the ordinary course of business, (b) all obligations of the Borrower
evidenced by notes, bonds, debentures or other similar instruments, (c) purchase money
indebtedness hereafter incurred by the Borrower to finance the purchase of fixed or capital
assets, including all capital lease obligations of the Borrower which do not exceed the purchase
price of the assets funded, (d) all guarantee obligations of the Borrower in respect of obligations
of the kind referred to in clauses (a) through (c) above that the Borrower would not be permitted
to incur or enter into, and (e) all obligations of the kind referred to in clauses (a) through (d)
above that the Borrower is not permitted to incur or enter into that are secured and/or unsecured
by (or for which the holder of such obligation has an existing right, contingent or otherwise, to
be secured and/or unsecured by) any lien or encumbrance on property (including accounts and
contract rights) owned by the Borrower, whether or not the Borrower has assumed or become
liable for the payment of such obligation.

       The following terms shall also apply to this Note:

                             ARTICLE I. CONVERSION RIGHTS

               1.1 Conversion Right. The Holder shall have the right from time to time, and at
any time following the 180th calendar day after the Issue Date, and ending on the later of (i) the
Maturity Date and (ii) the date of payment of the Default Amount (as defined in Article III)
pursuant to Section 1.6(a) or Article III, each in respect of the remaining outstanding principal
amount of this Note to convert all or any part of the outstanding and unpaid principal amount of
this Note into fully paid and non-assessable shares of Common Stock, as such Common Stock
exists on the Issue Date, or any shares of capital stock or other securities of the Borrower into
which such Common Stock shall hereafter be changed or reclassified at the Conversion Price (as



                                                 2
        Case 1:19-cv-12138-MLW Document 1-5 Filed 10/16/19 Page 4 of 30



defined below) determined as provided herein (a “Conversion”); provided, however, that in no
event shall the Holder be entitled to convert any portion of this Note in excess of that portion of
this Note upon conversion of which the sum of (1) the number of shares of Common Stock
beneficially owned by the Holder and its affiliates (other than shares of Common Stock which
may be deemed beneficially owned through the ownership of the unconverted portion of the
Notes or the unexercised or unconverted portion of any other security of the Borrower subject to
a limitation on conversion or exercise analogous to the limitations contained herein) and (2) the
number of shares of Common Stock issuable upon the conversion of the portion of this Note with
respect to which the determination of this proviso is being made, would result in beneficial
ownership by the Holder and its affiliates of more than 4.99% of the outstanding shares of
Common Stock. For purposes of the proviso to the immediately preceding sentence, beneficial
ownership shall be determined in accordance with Section 13(d) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), and Regulations 13D-G thereunder, except as
otherwise provided in clause (1) of such proviso, provided, further, however, that the limitations
on conversion may be waived by the Holder upon, at the election of the Holder, not less than 61
days’ prior notice to the Borrower, and the provisions of the conversion limitation shall continue
to apply until such 61st day (or such later date, as determined by the Holder, as may be specified
in such notice of waiver). The number of shares of Common Stock to be issued upon each
conversion of this Note shall be determined by dividing the Conversion Amount (as defined
below) by the applicable Conversion Price then in effect on the date specified in the notice of
conversion, in the form attached hereto as Exhibit A (the “Notice of Conversion”), delivered to
the Borrower by the Holder in accordance with Section 1.4 below; provided that the Notice of
Conversion is submitted by facsimile or e-mail (or by other means resulting in, or reasonably
expected to result in, notice) to the Borrower before 6:00 p.m., New York, New York time on
such conversion date (the “Conversion Date”). The term “Conversion Amount” means, with
respect to any conversion of this Note, the sum of (1) the principal amount of this Note to be
converted in such conversion plus (2) at the Holder’s option, accrued and unpaid interest, if any,
on such principal amount at the interest rates provided in this Note to the Conversion Date,
provided however, that the Borrower shall have the right to pay any or all interest in cash plus
(3) at the Holder’s option, Default Interest, if any, on the amounts referred to in the immediately
preceding clauses (1) and/or (2) plus (4) at the Holder’s option, any amounts owed to the Holder
pursuant to Sections 1.3 and 1.4(g) hereof.

               1.2 Conversion Price.

               Calculation of Conversion Price. Subject to the adjustments described herein, the
conversion price (the “Conversion Price”) shall equal the lesser of: (i) the lowest Trading Price
(as defined below) during the previous twenty-five (25) Trading Day period ending on the latest
complete Trading Day prior to the date of this Note, and (ii) the Variable Conversion Price (as
defined herein) (subject to equitable adjustments for stock splits, stock dividends or rights
offerings by the Borrower relating to the Borrower’s securities or the securities of any subsidiary
of the Borrower, combinations, recapitalization, reclassifications, extraordinary distributions and
similar events). The “Variable Conversion Price” shall mean 50% multiplied by the Market
Price (as defined herein) (representing a discount rate of 50%). “Market Price” means the lowest
Trading Price (as defined below) for the Common Stock during the twenty-five (25) Trading Day
period ending on the latest complete Trading Day prior to the Conversion Date. “Trading Price”



                                                3
        Case 1:19-cv-12138-MLW Document 1-5 Filed 10/16/19 Page 5 of 30



means, for any security as of any date, the lesser of: (i) the lowest trade price on the OTC Pink,
OTCQB or applicable trading market as reported by a reliable reporting service (“Reporting
Service”) designated by the Holder or, if the OTC Pink is not the principal trading market for
such security, the trading price of such security on the principal securities exchange or trading
market where such security is listed or traded or, if no trading price of such security is available
in any of the foregoing manners, the average of the trading prices of any market makers for such
security that are listed in the “pink sheets” by the National Quotation Bureau, Inc., or (ii) the
closing bid price on the OTC Pink, OTCQB or applicable trading market as reported by a
Reporting Service designated by the Holder or, if the OTC Pink is not the principal trading
market for such security, the closing bid price of such security on the principal securities
exchange or trading market where such security is listed or traded or, if no closing bid price of
such security is available in any of the foregoing manners, the average of the closing bid prices
of any market makers for such security that are listed in the “pink sheets” by the National
Quotation Bureau, Inc. To the extent the Conversion Price of the Borrower’s Common Stock
closes below the par value per share, the Borrower will take all steps necessary to solicit the
consent of the stockholders to reduce the par value to the lowest value possible under law. The
Borrower agrees to honor all conversions submitted pending this adjustment. Furthermore, the
Conversion Price may be adjusted downward if, within three (3) business days of the transmittal
of the Notice of Conversion to the Borrower, the Common Stock has a closing bid which is 5%
or lower than that set forth in the Notice of Conversion. If the shares of the Borrower’s Common
Stock have not been delivered within three (3) business days to the Borrower, the Notice of
Conversion may be rescinded. At any time after the Closing Date, if in the case that the
Borrower’s Common Stock is not deliverable by DWAC (including if the Borrower’s transfer
agent has a policy prohibiting or limiting delivery of shares of the Borrower’s Common Stock
specified in a Notice of Conversion), an additional 10% discount will apply for all future
conversions under all Notes. If in the case that the Borrower’s Common Stock is “chilled” for
deposit into the DTC system and only eligible for clearing deposit, an additional 15% discount
shall apply for all future conversions under all Notes while the “chill” is in effect. If in the case
of both of the above, an additional cumulative 25% discount shall apply. Additionally, if the
Borrower ceases to be a reporting company pursuant to the 1934 Act or if the Note cannot be
converted into free trading shares after one hundred eighty-one (181) days from the Issue Date, an
additional 15% discount will be attributed to the Conversion Price. If the Trading Price cannot be
calculated for such security on such date in the manner provided above, the Trading Price shall
be the fair market value as mutually determined by the Borrower and the holders of a majority in
interest of the Notes being converted for which the calculation of the Trading Price is required in
order to determine the Conversion Price of such Notes. “Trading Day” shall mean any day on
which the Common Stock is tradable for any period on the OTC Pink, OTCQB or on the
principal securities exchange or other securities market on which the Common Stock is then
being traded. The Borrower shall be responsible for the fees of its transfer agent and all DTC
fees associated with any such issuance. Holder shall be entitled to deduct $500.00 from the
conversion amount in each Notice of Conversion to cover Holder’s deposit fees associated with
each Notice of Conversion.

       While this Note is outstanding, each time any 3rd party has the right to convert monies
owed to that 3rd party (or receive shares pursuant to a settlement or otherwise), including but not
limited to under Section 3(a)(9) and Section 3(a)(10), at a discount to market greater than the
Conversion Price in effect at that time (prior to all other applicable adjustments in the Note), then


                                                 4
        Case 1:19-cv-12138-MLW Document 1-5 Filed 10/16/19 Page 6 of 30



the H1older, in Holder’s sole discretion, may utilize such greater discount percentage (prior to all
applicable adjustments in this Note) until this Note is no longer outstanding. While this Note is
outstanding, each time any 3rd party has a look back period greater than the look back period in
effect under the Note at that time, including but not limited to under Section 3(a)(9) and Section
3(a)(10), then the Holder, in Holder’s sole discretion, may utilize such greater number of look
back days until this Note is no longer outstanding. The Borrower shall give written notice to the
Holder within one (1) business day of becoming aware of any event that could permit the Holder
to make any adjustment described in the two immediately preceding sentences.

                       (a) Conversion Price During Major Announcements. Notwithstanding
anything contained in Section 1.2(a) to the contrary, in the event the Borrower (i) makes a public
announcement that it intends to consolidate or merge with any other corporation (other than a
merger in which the Borrower is the surviving or continuing corporation and its capital stock is
unchanged) or sell or transfer all or substantially all of the assets of the Borrower or (ii) any
person, group or entity (including the Borrower) publicly announces a tender offer to purchase
50% or more of the Borrower’s Common Stock (or any other takeover scheme) (the date of the
announcement referred to in clause (i) or (ii) is hereinafter referred to as the “Announcement
Date”), then the Conversion Price shall, effective upon the Announcement Date and continuing
through the Adjusted Conversion Price Termination Date (as defined below), be equal to the
lower of (x) the Conversion Price which would have been applicable for a Conversion occurring
on the Announcement Date and (y) the Conversion Price that would otherwise be in effect. From
and after the Adjusted Conversion Price Termination Date, the Conversion Price shall be
determined as set forth in this Section 1.2(a). For purposes hereof, “Adjusted Conversion Price
Termination Date” shall mean, with respect to any proposed transaction or tender offer (or
takeover scheme) for which a public announcement as contemplated by this Section 1.2(b) has
been made, the date upon which the Borrower (in the case of clause (i) above) or the person,
group or entity (in the case of clause (ii) above) consummates or publicly announces the
termination or abandonment of the proposed transaction or tender offer (or takeover scheme)
which caused this Section 1.2(b) to become operative.

                       (b)    Pro Rata Conversion; Disputes. In the event of a dispute as to the
number of shares of Common Stock issuable to the Holder in connection with a conversion of this
Note, the Borrower shall issue to the Holder the number of shares of Common Stock not in
dispute and resolve such dispute in accordance with Section 4.13.

                      (c)     If at any time the Conversion Price as determined hereunder for
any conversion would be less than the par value of the Common Stock, then the Conversion
Price hereunder shall equal such par value for such conversion and the Conversion Amount for
such conversion shall be increased to include Additional Principal, where “Additional Principal”
means such additional amount to be added to the Conversion Amount to the extent necessary to
cause the number of conversion shares issuable upon such conversion to equal the same number
of conversion shares as would have been issued had the Conversion Price not been subject to the
minimum price set forth in this Section 1.2(c).

               1.3 Authorized Shares. The Borrower covenants that during the period the
conversion right exists, the Borrower will reserve from its authorized and unissued Common
Stock a sufficient number of shares, free from preemptive rights, to provide for the issuance of


                                                 5
        Case 1:19-cv-12138-MLW Document 1-5 Filed 10/16/19 Page 7 of 30



Common Stock upon the full conversion of this Note issued pursuant to the Purchase Agreement.
The Borrower is required at all times to have authorized and reserved ten times the number of
shares that is actually issuable upon full conversion of the Note (based on the Conversion Price
of the Notes in effect from time to time) (the “Reserved Amount”). The Reserved Amount shall
be increased from time to time in accordance with the Borrower’s obligations pursuant to Section
3(d) of the Purchase Agreement. The Borrower represents that upon issuance, such shares will
be duly and validly issued, fully paid and non-assessable. In addition, if the Borrower shall issue
any securities or make any change to its capital structure which would change the number of
shares of Common Stock into which the Notes shall be convertible at the then current
Conversion Price, the Borrower shall at the same time make proper provision so that thereafter
there shall be a sufficient number of shares of Common Stock authorized and reserved, free from
preemptive rights, for conversion of the outstanding Notes. The Borrower (i) acknowledges that
it has irrevocably instructed its transfer agent to issue certificates for the Common Stock issuable
upon conversion of this Note, and (ii) agrees that its issuance of this Note shall constitute full
authority to its officers and agents who are charged with the duty of executing stock certificates
to execute and issue the necessary certificates for shares of Common Stock in accordance with
the terms and conditions of this Note. Notwithstanding the foregoing, in no event shall the
Reserved Amount be lower than the initial Reserved Amount, regardless of any prior
conversions.

               If, at any time the Borrower does not maintain or replenish the Reserved Amount
within three (3) business days of the request of the Holder, the principal amount of the Note shall
increase by Five Thousand and No/100 United States Dollars ($5,000) (under Holder’s and
Borrower’s expectation that any principal amount increase will tack back to the Issue Date) per
occurrence.

               1.4 Method of Conversion.

                       (a) Mechanics of Conversion. Subject to Section 1.1, this Note may be
converted by the Holder in whole or in part at any time from time to time after the 180th
calendar day after the Issue Date, by (A) submitting to the Borrower a Notice of Conversion (by
facsimile, e-mail or other reasonable means of communication dispatched on the Conversion
Date prior to 5:00 p.m., New York, New York time) and (B) subject to Section 1.4(b),
surrendering this Note at the principal office of the Borrower.

                       (b) Surrender of Note Upon Conversion. Notwithstanding anything to the
contrary set forth herein, upon conversion of this Note in accordance with the terms hereof, the
Holder shall not be required to physically surrender this Note to the Borrower unless the entire
unpaid principal amount of this Note is so converted. The Holder and the Borrower shall
maintain records showing the principal amount so converted and the dates of such conversions or
shall use such other method, reasonably satisfactory to the Holder and the Borrower, so as not to
require physical surrender of this Note upon each such conversion. In the event of any dispute or
discrepancy, such records of the Borrower shall, prima facie, be controlling and determinative in
the absence of manifest error. Notwithstanding the foregoing, if any portion of this Note is
converted as aforesaid, the Holder may not transfer this Note unless the Holder first physically
surrenders this Note to the Borrower, whereupon the Borrower will forthwith issue and deliver



                                                 6
        Case 1:19-cv-12138-MLW Document 1-5 Filed 10/16/19 Page 8 of 30



upon the order of the Holder a new Note of like tenor, registered as the Holder (upon payment by
the Holder of any applicable transfer taxes) may request, representing in the aggregate the
remaining unpaid principal amount of this Note. The Holder and any assignee, by acceptance of
this Note, acknowledge and agree that, by reason of the provisions of this paragraph, following
conversion of a portion of this Note, the unpaid and unconverted principal amount of this Note
represented by this Note may be less than the amount stated on the face hereof.

                       (c) Payment of Taxes. The Borrower shall not be required to pay any tax
which may be payable in respect of any transfer involved in the issue and delivery of shares of
Common Stock or other securities or property on conversion of this Note in a name other than
that of the Holder (or in street name), and the Borrower shall not be required to issue or deliver
any such shares or other securities or property unless and until the person or persons (other than
the Holder or the custodian in whose street name such shares are to be held for the Holder’s
account) requesting the issuance thereof shall have paid to the Borrower the amount of any such
tax or shall have established to the satisfaction of the Borrower that such tax has been paid.

                        (d) Delivery of Common Stock Upon Conversion. Upon receipt by the
Borrower from the Holder of a facsimile transmission or e-mail (or other reasonable means of
communication) of a Notice of Conversion meeting the requirements for conversion as provided
in this Section 1.4, the Borrower shall issue and deliver or cause to be issued and delivered to or
upon the order of the Holder certificates for the Common Stock issuable upon such conversion
within three (3) business days after such receipt (the “Deadline”) (and, solely in the case of
conversion of the entire unpaid principal amount hereof, surrender of this Note) in accordance
with the terms hereof and the Purchase Agreement.

                      (e) Obligation of Borrower to Deliver Common Stock. Upon receipt by
the Borrower of a Notice of Conversion, the Holder shall be deemed to be the holder of record of
the Common Stock issuable upon such conversion, the outstanding principal amount and the
amount of accrued and unpaid interest on this Note shall be reduced to reflect such conversion,
and, unless the Borrower defaults on its obligations under this Article I, all rights with respect to
the portion of this Note being so converted shall forthwith terminate except the right to receive
the Common Stock or other securities, cash or other assets, as herein provided, on such
conversion. If the Holder shall have given a Notice of Conversion as provided herein, the
Borrower’s obligation to issue and deliver the certificates for Common Stock shall be absolute
and unconditional, irrespective of the absence of any action by the Holder to enforce the same,
any waiver or consent with respect to any provision thereof, the recovery of any judgment
against any person or any action to enforce the same, any failure or delay in the enforcement of
any other obligation of the Borrower to the holder of record, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by the Holder of any
obligation to the Borrower, and irrespective of any other circumstance which might otherwise
limit such obligation of the Borrower to the Holder in connection with such conversion. The
Conversion Date specified in the Notice of Conversion shall be the Conversion Date so long as
the Notice of Conversion is received by the Borrower before 5:00 p.m., New York, New York
time, on such date.




                                                 7
        Case 1:19-cv-12138-MLW Document 1-5 Filed 10/16/19 Page 9 of 30



                     (f) Delivery of Common Stock by Electronic Transfer. In lieu of
delivering physical certificates representing the Common Stock issuable upon conversion,
provided the Borrower is participating in the Depository Trust Company (“DTC”) Fast
Automated Securities Transfer (“FAST”) program, upon request of the Holder and its
compliance with the provisions contained in Section 1.1 and in this Section 1.4, the Borrower
shall use its commercially reasonable best efforts to cause its transfer agent to electronically
transmit the Common Stock issuable upon conversion to the Holder by crediting the account of
Holder’s Prime Broker with DTC through its Deposit Withdrawal At Custodian (“DWAC”)
system.

                       (g)    DTC Eligibility & Market Loss. If the Borrower fails to maintain
its status as “DTC Eligible” for any reason, or, if the Conversion Price is less than $0.01, the
principal amount of the Note shall increase by Fifteen Thousand and No/100 United States
Dollars ($15,000) (under Holder’s and Borrower’s expectation that any principal amount
increase will tack back to the Issue Date). In addition, the Variable Conversion Price shall be
redefined to mean forty percent (40%) multiplied by the Market Price, subject to adjustment as
provided in this Note.

                        (h) Failure to Deliver Common Stock Prior to Delivery Deadline.
Without in any way limiting the Holder’s right to pursue other remedies, including actual
damages and/or equitable relief, the parties agree that if delivery of the Common Stock issuable
upon conversion of this Note is not delivered by the Deadline (other than a failure due to the
circumstances described in Section 1.3 above, which failure shall be governed by such Section)
the Borrower shall pay to the Holder $2,000 per day in cash, for each day beyond the Deadline
that the Borrower fails to deliver such Common Stock until the Borrower issues and delivers a
certificate to the Holder or credit the Holder's balance account with OTC for the number of
shares of Common Stock to which the Holder is entitled upon such Holder's conversion of any
Conversion Amount (under Holder's and Borrower's expectation that any damages will tack back
to the Issue Date).. Such cash amount shall be paid to Holder by the fifth day of the month
following the month in which it has accrued or, at the option of the Holder (by written notice to
the Borrower by the first day of the month following the month in which it has accrued), shall be
added to the principal amount of this Note, in which event interest shall accrue thereon in
accordance with the terms of this Note and such additional principal amount shall be convertible
into Common Stock in accordance with the terms of this Note. The Borrower agrees that the
right to convert is a valuable right to the Holder. The damages resulting from a failure, attempt
to frustrate, interference with such conversion right are difficult if not impossible to qualify.
Accordingly the parties acknowledge that the liquidated damages provision contained in this
Section 1.4(h) are justified.

                       (i)    Rescindment of a Notice of Conversion. If (i) the Borrower fails
to respond to Holder within one (1) business day from the Conversion Date confirming the
details of Notice of Conversion, (ii) the Borrower fails to provide any of the shares of the
Borrower’s Common Stock requested in the Notice of Conversion within three (3) business days
from the date of receipt of the Note of Conversion, (iii) the Holder is unable to procure a legal
opinion required to have the shares of the Borrower’s Common Stock issued unrestricted and/or
deposited to sell for any reason related to the Borrower’s standing, (iv) the Holder is unable to



                                               8
       Case 1:19-cv-12138-MLW Document 1-5 Filed 10/16/19 Page 10 of 30



deposit the shares of the Borrower’s Common Stock requested in the Notice of Conversion for
any reason related to the Borrower’s standing, (v) at any time after a missed Deadline, at the
Holder’s sole discretion, or (vi) if OTC Markets changes the Borrower's designation to ‘Limited
Information’ (Yield), ‘No Information’ (Stop Sign), ‘Caveat Emptor’ (Skull & Crossbones),
‘OTC’, ‘Other OTC’ or ‘Grey Market’ (Exclamation Mark Sign) or other trading restriction on
the day of or any day after the Conversion Date, the Holder maintains the option and sole
discretion to rescind the Notice of Conversion (“Rescindment”) with a “Notice of Rescindment.”

                1.5 Concerning the Shares. The shares of Common Stock issuable upon
conversion of this Note may not be sold or transferred unless (i) such shares are sold pursuant to
an effective registration statement under the Act or (ii) the Borrower or its transfer agent shall
have been furnished with an opinion of counsel (which opinion shall be in form, substance and
scope customary for opinions of counsel in comparable transactions) to the effect that the shares
to be sold or transferred may be sold or transferred pursuant to an exemption from such
registration or (iii) such shares are sold or transferred pursuant to Rule 144 under the Act (or a
successor rule) (“Rule 144”) or (iv) such shares are transferred to an “affiliate” (as defined in
Rule 144) of the Borrower who agrees to sell or otherwise transfer the shares only in accordance
with this Section 1.5 and who is an Accredited Investor (as defined in the Purchase Agreement).
Except as otherwise provided in the Purchase Agreement (and subject to the removal provisions
set forth below), until such time as the shares of Common Stock issuable upon conversion of this
Note have been registered under the Act or otherwise may be sold pursuant to Rule 144 without
any restriction as to the number of securities as of a particular date that can then be immediately
sold, each certificate for shares of Common Stock issuable upon conversion of this Note that has
not been so included in an effective registration statement or that has not been sold pursuant to
an effective registration statement or an exemption that permits removal of the legend, shall bear
a legend substantially in the following form, as appropriate:

       “NEITHER THE ISSUANCE AND SALE OF THE SECURITIES
       REPRESENTED BY THIS CERTIFICATE NOR THE SECURITIES INTO
       WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
       REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
       APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE
       OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
       ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE
       SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B)
       AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY
       THE HOLDER), IN A GENERALLY ACCEPTABLE FORM, THAT
       REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
       SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
       NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE
       PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR
       OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
       SECURITIES.”

              The legend set forth above shall be removed and the Borrower shall issue to the
Holder a new certificate therefore free of any transfer legend if (i) the Borrower or its transfer
agent shall have received an opinion of counsel, in form, substance and scope customary for
opinions of counsel in comparable transactions, to the effect that a public sale or transfer of such


                                                 9
       Case 1:19-cv-12138-MLW Document 1-5 Filed 10/16/19 Page 11 of 30



Common Stock may be made without registration under the Act, which opinion shall be
reasonably accepted by the Borrower so that the sale or transfer is effected or (ii) in the case of
the Common Stock issuable upon conversion of this Note, such security is registered for sale by
the Holder under an effective registration statement filed under the Act or otherwise may be sold
pursuant to Rule 144 without any restriction as to the number of securities as of a particular date
that can then be immediately sold. In the event that the Borrower does not accept the opinion of
counsel provided by the Buyer with respect to the transfer of Securities pursuant to an exemption
from registration, such as Rule 144 or Regulation S, at the Deadline, it will be considered an
Event of Default pursuant to Section 3.2 of the Note.

               1.6 Effect of Certain Events.

                        (a) Effect of Merger, Consolidation, Etc. At the option of the Holder, the
sale, conveyance or disposition of all or substantially all of the assets of the Borrower, the
effectuation by the Borrower of a transaction or series of related transactions in which more than
50% of the voting power of the Borrower is disposed of, or the consolidation, merger or other
business combination of the Borrower with or into any other Person (as defined below) or
Persons when the Borrower is not the survivor shall either: (i) be deemed to be an Event of
Default (as defined in Article III) pursuant to which the Borrower shall be required to pay to the
Holder upon the consummation of and as a condition to such transaction an amount equal to the
Default Amount (as defined in Article III) or (ii) be treated pursuant to Section 1.6(b) hereof.
“Person” shall mean any individual, corporation, limited liability company, partnership,
association, trust or other entity or organization.

                       (b) Adjustment Due to Merger, Consolidation, Etc. If, at any time when
this Note is issued and outstanding and prior to conversion of all of the Notes, there shall be any
merger, consolidation, exchange of shares, recapitalization, reorganization, or other similar
event, as a result of which shares of Common Stock of the Borrower shall be changed into the
same or a different number of shares of another class or classes of stock or securities of the
Borrower or another entity, or in case of any sale or conveyance of all or substantially all of the
assets of the Borrower other than in connection with a plan of complete liquidation of the
Borrower, then the Holder of this Note shall thereafter have the right to receive upon conversion
of this Note, upon the basis and upon the terms and conditions specified herein and in lieu of the
shares of Common Stock immediately theretofore issuable upon conversion, such stock,
securities or assets which the Holder would have been entitled to receive in such transaction had
this Note been converted in full immediately prior to such transaction (without regard to any
limitations on conversion set forth herein), and in any such case appropriate provisions shall be
made with respect to the rights and interests of the Holder of this Note to the end that the
provisions hereof (including, without limitation, provisions for adjustment of the Conversion
Price and of the number of shares issuable upon conversion of the Note) shall thereafter be
applicable, as nearly as may be practicable in relation to any securities or assets thereafter
deliverable upon the conversion hereof. The Borrower shall not affect any transaction described
in this Section 1.6(b) unless (a) it first gives, to the extent practicable, thirty (30) days prior
written notice (but in any event at least fifteen (15) days prior written notice) of the record date
of the special meeting of shareholders to approve, or if there is no such record date, the
consummation of, such merger, consolidation, exchange of shares, recapitalization,



                                                10
       Case 1:19-cv-12138-MLW Document 1-5 Filed 10/16/19 Page 12 of 30



reorganization or other similar event or sale of assets (during which time the Holder shall be
entitled to convert this Note) and (b) the resulting successor or acquiring entity (if not the
Borrower) assumes by written instrument the obligations of this Section 1.6(b). The above
provisions shall similarly apply to successive consolidations, mergers, sales, transfers or share
exchanges.

                       (c) Adjustment Due to Distribution. If the Borrower shall declare or make
any distribution of its assets (or rights to acquire its assets) to holders of Common Stock as a
dividend, stock repurchase, by way of return of capital or otherwise (including any dividend or
distribution to the Borrower’s shareholders in cash or shares (or rights to acquire shares) of
capital stock of a subsidiary (i.e., a spin-off)) (a “Distribution”), then the Holder of this Note
shall be entitled, upon any conversion of this Note after the date of record for determining
shareholders entitled to such Distribution, to receive the amount of such assets which would have
been payable to the Holder with respect to the shares of Common Stock issuable upon such
conversion had such Holder been the holder of such shares of Common Stock on the record date
for the determination of shareholders entitled to such Distribution.

                        (d) Adjustment Due to Dilutive Issuance. If, at any time when any Notes
are issued and outstanding, the Borrower issues or sells, or in accordance with this Section 1.6(d)
hereof is deemed to have issued or sold, except for shares of Common Stock issued directly to
vendors or suppliers of the Borrower in satisfaction of amounts owed to such vendors or
suppliers (provided, however, that such vendors or suppliers shall not have an arrangement to
transfer, sell or assign such shares of Common Stock prior to the issuance of such shares), any
shares of Common Stock for no consideration or for a consideration per share (before deduction
of reasonable expenses or commissions or underwriting discounts or allowances in connection
therewith) less than the Conversion Price in effect on the date of such issuance (or deemed
issuance) of such shares of Common Stock (a “Dilutive Issuance”), then immediately upon the
Dilutive Issuance, the Conversion Price will be reduced to the amount of the consideration per
share received by the Borrower in such Dilutive Issuance.

                      The Borrower shall be deemed to have issued or sold shares of Common
Stock if the Borrower in any manner issues or grants any warrants, rights or options (not
including employee stock option plans), whether or not immediately exercisable, to subscribe for
or to purchase Common Stock or other securities convertible into or exchangeable for Common
Stock (“Convertible Securities”) (such warrants, rights and options to purchase Common Stock
or Convertible Securities are hereinafter referred to as “Options”) and the price per share for
which Common Stock is issuable upon the exercise of such Options is less than the Conversion
Price then in effect, then the Conversion Price shall be equal to such price per share. For
purposes of the preceding sentence, the “price per share for which Common Stock is issuable
upon the exercise of such Options” is determined by dividing (i) the total amount, if any,
received or receivable by the Borrower as consideration for the issuance or granting of all such
Options, plus the minimum aggregate amount of additional consideration, if any, payable to the
Borrower upon the exercise of all such Options, plus, in the case of Convertible Securities
issuable upon the exercise of such Options, the minimum aggregate amount of additional
consideration payable upon the conversion or exchange thereof at the time such Convertible
Securities first become convertible or exchangeable, by (ii) the maximum total number of shares



                                                11
       Case 1:19-cv-12138-MLW Document 1-5 Filed 10/16/19 Page 13 of 30



of Common Stock issuable upon the exercise of all such Options (assuming full conversion of
Convertible Securities, if applicable). No further adjustment to the Conversion Price will be
made upon the actual issuance of such Common Stock upon the exercise of such Options or upon
the conversion or exchange of Convertible Securities issuable upon exercise of such Options.

                      Additionally, the Borrower shall be deemed to have issued or sold shares
of Common Stock if the Borrower in any manner issues or sells any Convertible Securities,
whether or not immediately convertible (other than where the same are issuable upon the
exercise of Options), and the price per share for which Common Stock is issuable upon such
conversion or exchange is less than the Conversion Price then in effect, then the Conversion
Price shall be equal to such price per share. For the purposes of the preceding sentence, the
“price per share for which Common Stock is issuable upon such conversion or exchange” is
determined by dividing (i) the total amount, if any, received or receivable by the Borrower as
consideration for the issuance or sale of all such Convertible Securities, plus the minimum
aggregate amount of additional consideration, if any, payable to the Borrower upon the
conversion or exchange thereof at the time such Convertible Securities first become convertible
or exchangeable, by (ii) the maximum total number of shares of Common Stock issuable upon
the conversion or exchange of all such Convertible Securities. No further adjustment to the
Conversion Price will be made upon the actual issuance of such Common Stock upon conversion
or exchange of such Convertible Securities.

                       (e) Purchase Rights. If, at any time when any Notes are issued and
outstanding, the Borrower issues any convertible securities or rights to purchase stock, warrants,
securities or other property (the “Purchase Rights”) pro rata to the record holders of any class of
Common Stock, then the Holder of this Note will be entitled to acquire, upon the terms
applicable to such Purchase Rights, the aggregate Purchase Rights which such Holder could have
acquired if such Holder had held the number of shares of Common Stock acquirable upon
complete conversion of this Note (without regard to any limitations on conversion contained
herein) immediately before the date on which a record is taken for the grant, issuance or sale of
such Purchase Rights or, if no such record is taken, the date as of which the record holders of
Common Stock are to be determined for the grant, issue or sale of such Purchase Rights.

                        (f) Notice of Adjustments. Upon the occurrence of each adjustment or
readjustment of the Conversion Price as a result of the events described in this Section 1.6, the
Borrower, at its expense, shall promptly compute such adjustment or readjustment and prepare
and furnish to the Holder a certificate setting forth such adjustment or readjustment and showing
in detail the facts upon which such adjustment or readjustment is based. The Borrower shall,
upon the written request at any time of the Holder, furnish to such Holder a like certificate
setting forth (i) such adjustment or readjustment, (ii) the Conversion Price at the time in effect
and (iii) the number of shares of Common Stock and the amount, if any, of other securities or
property which at the time would be received upon conversion of the Note.

               1.7 [Intentionally Omitted].

               1.8 Status as Shareholder. Upon submission of a Notice of Conversion by a
Holder, (i) the shares covered thereby (other than the shares, if any, which cannot be issued



                                                12
       Case 1:19-cv-12138-MLW Document 1-5 Filed 10/16/19 Page 14 of 30



because their issuance would exceed such Holder’s allocated portion of the Reserved Amount or
Maximum Share Amount) shall be deemed converted into shares of Common Stock and (ii) the
Holder’s rights as a Holder of such converted portion of this Note shall cease and terminate,
excepting only the right to receive certificates for such shares of Common Stock and to any
remedies provided herein or otherwise available at law or in equity to such Holder because of a
failure by the Borrower to comply with the terms of this Note. Notwithstanding the foregoing,
if a Holder has not received certificates for all shares of Common Stock prior to the tenth (10th)
business day after the expiration of the Deadline with respect to a conversion of any portion of
this Note for any reason, then (unless the Holder otherwise elects to retain its status as a holder
of Common Stock by so notifying the Borrower) the Holder shall regain the rights of a Holder of
this Note with respect to such unconverted portions of this Note and the Borrower shall, as soon
as practicable, return such unconverted Note to the Holder or, if the Note has not been
surrendered, adjust its records to reflect that such portion of this Note has not been converted. In
all cases, the Holder shall retain all of its rights and remedies (including, without limitation, (i)
the right to receive Conversion Default Payments pursuant to Section 1.3 to the extent required
thereby for such Conversion Default and any subsequent Conversion Default and (ii) the right to
have the Conversion Price with respect to subsequent conversions determined in accordance with
Section 1.3) for the Borrower’s failure to convert this Note.

               1.9 Prepayment. Notwithstanding anything to the contrary contained in this Note,
the Borrower may prepay the amounts outstanding hereunder pursuant to the following terms
and conditions:

                       (a) At any time during the period beginning on the Issue Date and ending
on the date which is ninety (90) days following the Issue Date, the Borrower shall have the right,
exercisable on not less than three (3) Trading Days prior written notice to the Holder of the Note
to prepay the outstanding Note (principal and accrued interest), in full by making a payment to
the Holder of an amount in cash equal to 130%, multiplied by the sum of: (w) the then
outstanding principal amount of this Note plus (x) accrued and unpaid interest on the unpaid
principal amount of this Note plus (y) Default Interest, if any.

                        (b) At any time during the period beginning the day which is ninety one
(91) days following the Issue Date and ending on the date which is one hundred eighty (180)
days following the Issue Date, the Borrower shall have the right, exercisable on not less than
three (3) Trading Days prior written notice to the Holder of the Note to prepay the outstanding
Note (principal and accrued interest), in full by making a payment to the Holder of an amount in
cash equal to 145%, multiplied by the sum of: (w) the then outstanding principal amount of this
Note plus (x) accrued and unpaid interest on the unpaid principal amount of this Note plus (y)
Default Interest, if any.

                      (c) At any time during the period beginning the day which is one hundred
eighty one (181) days following the Issue Date and ending on the date which is two hundred ten
(210) days following the Issue Date, the Borrower shall have the right, exercisable on not less
than three (3) Trading Days prior written notice to the Holder of the Note to prepay the
outstanding Note (principal and accrued interest), in full by making a payment to the Holder of
an amount in cash equal to 150%, multiplied by the sum of: (w) the then outstanding principal



                                                 13
       Case 1:19-cv-12138-MLW Document 1-5 Filed 10/16/19 Page 15 of 30



amount of this Note plus (x) accrued and unpaid interest on the unpaid principal amount of this
Note plus (y) Default Interest, if any.

                       (d) At any time during the period beginning the day which is two hundred
eleven (211) days following the Issue Date and ending on the date which is two hundred forty
(240) days following the Issue Date, the Borrower shall have the right, exercisable on not less
than three (3) Trading Days prior written notice to the Holder of the Note to prepay the
outstanding Note (principal and accrued interest), in full by making a payment to the Holder of
an amount in cash equal to 155%, multiplied by the sum of: (w) the then outstanding principal
amount of this Note plus (x) accrued and unpaid interest on the unpaid principal amount of this
Note plus (y) Default Interest, if any.

                       (e) At any time during the period beginning the day which is two hundred
forty one (241) days following the Issue Date and ending on the date which is two hundred
seventy (270) days following the Issue Date, the Borrower shall have the right, exercisable on
not less than three (3) Trading Days prior written notice to the Holder of the Note to prepay the
outstanding Note (principal and accrued interest), in full by making a payment to the Holder of
an amount in cash equal to 160%, multiplied by the sum of: (w) the then outstanding principal
amount of this Note plus (x) accrued and unpaid interest on the unpaid principal amount of this
Note plus (y) Default Interest, if any.

                       (f) At any time during the period beginning the day which is two hundred
seventy one (271) days following the Issue Date and ending on the date which is three hundred
(300) days following the Issue Date, the Borrower shall have the right, exercisable on not less
than three (3) Trading Days prior written notice to the Holder of the Note to prepay the
outstanding Note (principal and accrued interest), in full by making a payment to the Holder of
an amount in cash equal to 165%, multiplied by the sum of: (w) the then outstanding principal
amount of this Note plus (x) accrued and unpaid interest on the unpaid principal amount of this
Note plus (y) Default Interest, if any.

                       (g) At any time during the period beginning the day which is three
hundred one (301) days following the Issue Date and ending on the date which is three hundred
thirty (330) days following the Issue Date, the Borrower shall have the right, exercisable on not
less than three (3) Trading Days prior written notice to the Holder of the Note to prepay the
outstanding Note (principal and accrued interest), in full by making a payment to the Holder of
an amount in cash equal to 170%, multiplied by the sum of: (w) the then outstanding principal
amount of this Note plus (x) accrued and unpaid interest on the unpaid principal amount of this
Note plus (y) Default Interest, if any.

                       (h) At any time during the period beginning the day which is three
hundred thirty one (331) days following the Issue Date and ending on the date which is three
hundred sixty (360) days following the Issue Date, the Borrower shall have the right, exercisable
on not less than three (3) Trading Days prior written notice to the Holder of the Note to prepay
the outstanding Note (principal and accrued interest), in full by making a payment to the Holder
of an amount in cash equal to 175%, multiplied by the sum of: (w) the then outstanding principal
amount of this Note plus (x) accrued and unpaid interest on the unpaid principal amount of this
Note plus (y) Default Interest, if any.


                                               14
       Case 1:19-cv-12138-MLW Document 1-5 Filed 10/16/19 Page 16 of 30



                       (i) After the expiration of three hundred sixty (364) days following the
date of the Note, the Borrower shall have no right of prepayment.

                             ARTICLE II. CERTAIN COVENANTS

                2.1 Distributions on Capital Stock. So long as the Borrower shall have any
obligation under this Note, the Borrower shall not without the Holder’s written consent (a) pay,
declare or set apart for such payment, any dividend or other distribution (whether in cash,
property or other securities) on shares of capital stock other than dividends on shares of Common
Stock solely in the form of additional shares of Common Stock or (b) directly or indirectly or
through any subsidiary make any other payment or distribution in respect of its capital stock
except for distributions pursuant to any shareholders’ rights plan which is approved by a majority
of the Borrower’s disinterested directors.

               2.2 Restriction on Stock Repurchases. So long as the Borrower shall have any
obligation under this Note, the Borrower shall not without the Holder’s written consent redeem,
repurchase or otherwise acquire (whether for cash or in exchange for property or other securities
or otherwise) in any one transaction or series of related transactions any shares of capital stock of
the Borrower or any warrants, rights or options to purchase or acquire any such shares.

                2.3 Borrowings. So long as the Borrower shall have any obligation under this
Note, the Borrower shall not, without the Holder’s written consent, create, incur, assume
guarantee, endorse, contingently agree to purchase or otherwise become liable upon the
obligation of any person, firm, partnership, joint venture or corporation, except by the
endorsement of negotiable instruments for deposit or collection, or suffer to exist any liability for
borrowed money, except (a) borrowings in existence or committed on the date hereof and of
which the Borrower has informed Holder in writing prior to the date hereof, (b) indebtedness to
trade creditors financial institutions or other lenders incurred in the ordinary course of business
or (c) borrowings, the proceeds of which shall be used to repay this Note.

               2.4 Sale of Assets. So long as the Borrower shall have any obligation under this
Note, the Borrower shall not, without the Holder’s written consent, sell, lease or otherwise
dispose of any significant portion of its assets outside the ordinary course of business. Any
consent to the disposition of any assets shall be conditioned on a specified use of the proceeds
towards the repayment of this Note.

                2.5 Advances and Loans. So long as the Borrower shall have any obligation
under this Note, the Borrower shall not, without the Holder’s written consent, lend money, give
credit or make advances to any person, firm, joint venture or corporation, including, without
limitation, officers, directors, employees, subsidiaries and affiliates of the Borrower, except
loans, credits or advances (a) in existence or committed on the date hereof and which the
Borrower has informed Holder in writing prior to the date hereof, (b) made in the ordinary
course of business or (c) not in excess of $100,000.

              2.6 Section 3(a)(9) or 3(a)(10) Transaction. So long as this Note is outstanding,
the Borrower shall not enter into any transaction or arrangement structured in accordance with,
based upon, or related or pursuant to, in whole or in part, either Section 3(a)(9) of the Securities


                                                 15
       Case 1:19-cv-12138-MLW Document 1-5 Filed 10/16/19 Page 17 of 30



Act (a “3(a)(9) Transaction”) or Section 3(a)(l0) of the Securities Act (a “3(a)(l0) Transaction”).
In the event that the Borrower does enter into, or makes any issuance of Common Stock related
to a 3(a)(9) Transaction or a 3(a)(l0) Transaction while this note is outstanding, a liquidated
damages charge of 25% of the outstanding principal balance of this Note, but not less than
Fifteen Thousand Dollars $15,000, will be assessed and will become immediately due and
payable to the Holder at its election in the form of cash payment or addition to the balance of this
Note.

                2.7 Preservation of Existence, etc. The Borrower shall maintain and preserve, and
cause each of its Subsidiaries to maintain and preserve, its existence, rights and privileges, and
become or remain, and cause each of its Subsidiaries (other than dormant Subsidiaries that have
no or minimum assets) to become or remain, duly qualified and in good standing in each
jurisdiction in which the character of the properties owned or leased by it or in which the
transaction of its business makes such qualification necessary.

                2.8 Non-circumvention. The Borrower hereby covenants and agrees that the
Borrower will not, by amendment of its Certificate or Articles of Incorporation or Bylaws, or
through any reorganization, transfer of assets, consolidation, merger, scheme of arrangement,
dissolution, issue or sale of securities, or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Note, and will at all times in good faith
carry out all the provisions of this Note and take all action as may be required to protect the
rights of the Holder.

               2.9 Repayment from Proceeds. While any portion of this Note is outstanding, if
the Company receives cash proceeds from any source or series of related or unrelated sources,
including but not limited to, from payments from customers, the issuance of equity or debt, the
conversion of outstanding warrants of the Borrower, the issuance of securities pursuant to an
equity line of credit of the Borrower or the sale of assets, the Borrower shall, within one (1)
business day of Borrower’s receipt of such proceeds, inform the Holder of such receipt,
following which the Holder shall have the right in its sole discretion to require the Borrower to
immediately apply all or any portion of such proceeds to repay all or any portion of the
outstanding amounts owed under this Note. Failure of the Borrower to comply with this
provision shall constitute an Event of Default. In the event that such proceeds are received by
the Holder prior to the Maturity Date, the required prepayment shall be subject to the terms of
Section 1.9 herein.

                             ARTICLE III. EVENTS OF DEFAULT

               If any of the following events of default (each, an “Event of Default”) shall occur:

               3.1 Failure to Pay Principal or Interest. The Borrower fails to pay the principal
hereof or interest thereon when due on this Note, whether at maturity, upon acceleration or
otherwise.

              3.2 Conversion and the Shares. The Borrower (i) fails to issue shares of Common
Stock to the Holder (or announces or threatens in writing that it will not honor its obligation to
do so) upon exercise by the Holder of the conversion rights of the Holder in accordance with the


                                                16
        Case 1:19-cv-12138-MLW Document 1-5 Filed 10/16/19 Page 18 of 30



terms of this Note, (ii) fails to transfer or cause its transfer agent to transfer (issue) (electronically
or in certificated form) any certificate for shares of Common Stock issued to the Holder upon
conversion of or otherwise pursuant to this Note as and when required by this Note, (iii) directs
its transfer agent not to transfer or delays, impairs, and/or hinders its transfer agent in
transferring (or issuing) (electronically or in certificated form) any certificate for shares of
Common Stock to be issued to the Holder upon conversion of or otherwise pursuant to this Note
as and when required by this Note, (iv) fails to remove (or directs its transfer agent not to remove
or impairs, delays, and/or hinders its transfer agent from removing) any restrictive legend (or to
withdraw any stop transfer instructions in respect thereof) on any certificate for any shares of
Common Stock issued to the Holder upon conversion of or otherwise pursuant to this Note as
and when required by this Note (or makes any written announcement, statement or threat that it
does not intend to honor the obligations described in this paragraph) and any such failure shall
continue uncured (or any written announcement, statement or threat not to honor its obligations
shall not be rescinded in writing) for three (3) business days after the Holder shall have delivered
a Notice of Conversion, (v) fails to remain current in its obligations to its transfer agent, (vi)
causes a conversion of this Note is delayed, hindered or frustrated due to a balance owed by the
Borrower to its transfer agent, (vii) fails to repay Holder, within forty eight (48) hours of a
demand from the Holder, any amount of funds advanced by Holder to Borrower’s transfer agent
in order to process a conversion, (viii) fails to reserve sufficient amount of shares of common
stock to satisfy the Reserved Amount at all times, (ix) fails to provide a Rule 144 opinion letter
from the Borrower’s legal counsel to the Holder, covering the Holder’s resale into the public
market of the respective conversion shares under this Note, within two (2) business days of the
Holder’s submission of a Notice of Conversion to the Borrower (provided that the Holder must
request the opinion from the Borrower at the time that Holder submits the respective Notice of
Conversion and the date of the respective Notice of Conversion must be on or after the date
which is six (6) months after the date that the Holder funded the Purchase Price under this Note),
and/or (x) an exemption under Rule 144 is unavailable for the Holder’s deposit into Holder’s
brokerage account and resale into the public market of any of the conversion shares under this
Note at any time after the date which is six (6) months after the date that the Holder funded the
Purchase Price under this Note.

               3.3 Failure to Deliver Transaction Expense Amount. The Borrower fails to
deliver the Transaction Expense Amount (as defined in the Purchase Agreement) to the Holder
within three (3) business days of the date such amount is due.

                3.4 Breach of Covenants. The Borrower breaches any material covenant or other
material term or condition contained in this Note and any collateral documents including but not
limited to the Purchase Agreement and such breach continues for a period of ten (10) days after
written notice thereof to the Borrower from the Holder.

                3.5 Breach of Representations and Warranties. Any representation or warranty of
the Borrower made herein or in any agreement, statement or certificate given in writing pursuant
hereto or in connection herewith (including, without limitation, the Purchase Agreement), shall
be false or misleading in any material respect when made and the breach of which has (or with
the passage of time will have) a material adverse effect on the rights of the Holder with respect to
this Note or the Purchase Agreement.



                                                   17
       Case 1:19-cv-12138-MLW Document 1-5 Filed 10/16/19 Page 19 of 30




               3.6 Receiver or Trustee. The Borrower or any subsidiary of the Borrower shall
make an assignment for the benefit of creditors or commence proceedings for its dissolution, or
apply for or consent to the appointment of a receiver or trustee for it or for a substantial part of
its property or business, or such a receiver or trustee shall otherwise be appointed for the
Borrower or for a substantial part of its property or business without its consent and shall not be
discharged within sixty (60) days after such appointment.

                3.7 Judgments. Any money judgment, writ or similar process shall be entered or
filed against the Borrower or any subsidiary of the Borrower or any of its property or other assets
for more than $750,0000, and shall remain unvacated, unbonded or unstayed for a period of
twenty (20) days unless otherwise consented to by the Holder, which consent will not be
unreasonably withheld.

                 3.8 Bankruptcy.       Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings, voluntary or involuntary, for relief under any bankruptcy law
or any law for the relief of debtors shall be instituted by or against the Borrower or any
subsidiary of the Borrower, or the Borrower admits in writing its inability to pay its debts
generally as they mature, or have filed against it an involuntary petition for bankruptcy relief, all
under federal or state laws as applicable or the Borrower admits in writing its inability to pay its
debts generally as they mature, or have filed against it an involuntary petition for bankruptcy
relief, all under international, federal or state laws as applicable.

            3.9 Delisting of Common Stock. The Borrower shall fail to maintain the listing of
the Common Stock on at least one of the OTC Pink, OTCQB, Nasdaq National Market, Nasdaq
Small Cap Market, New York Stock Exchange, NYSE MKT, or an equivalent replacement
exchange

              3.10 Failure to Comply with the Exchange Act. The Borrower shall fail to
comply with the reporting requirements of the Exchange Act (including but not limited to
becoming delinquent in its filings); and/or the Borrower shall cease to be subject to the reporting
requirements of the Exchange Act.

               3.11 Liquidation. Any dissolution, liquidation, or winding up of Borrower or
any substantial portion of its business.

                3.12 Cessation of Operations. Any cessation of operations by Borrower or
Borrower admits it is otherwise generally unable to pay its debts as such debts become due,
provided, however, that any disclosure of the Borrower’s ability to continue as a “going concern”
shall not be an admission that the Borrower cannot pay its debts as they become due.

                3.13 Maintenance of Assets. The failure by Borrower to maintain any material
intellectual property rights, personal, real property or other assets which are necessary to conduct
its business (whether now or in the future), or any disposition or conveyance of any material
asset of the Borrower.




                                                 18
       Case 1:19-cv-12138-MLW Document 1-5 Filed 10/16/19 Page 20 of 30



               3.14 Financial Statement Restatement.      The restatement of any financial
statements filed by the Borrower with the SEC for any date or period from two years prior to the
Issue Date of this Note and until this Note is no longer outstanding, if the result of such
restatement would, by comparison to the unrestated financial statement, have constituted a
material adverse effect on the rights of the Holder with respect to this Note or the Purchase
Agreement.

               3.15 Reverse Splits. The Borrower effectuates a reverse split of its Common
Stock without twenty (20) days prior written notice to the Holder.

                3.16 Replacement of Transfer Agent. In the event that the Borrower proposes to
replace its transfer agent, the Borrower fails to provide, prior to the effective date of such
replacement, a fully executed Irrevocable Transfer Agent Instructions in a form as initially
delivered pursuant to the Purchase Agreement (including but not limited to the provision to
irrevocably reserve shares of Common Stock in the Reserved Amount) signed by the successor
transfer agent to Borrower and the Borrower.

                3.17 Cessation of Trading. Any cessation of trading of the Common Stock on
at least one of the OTC Pink, OTCQB, Nasdaq National Market, Nasdaq Small Cap Market,
New York Stock Exchange, NYSE MKT, or an equivalent replacement exchange, and such
cessation of trading shall continue for a period of five consecutive (5) Trading Days.

                 3.18 Cross-Default. Notwithstanding anything to the contrary contained in this
Note or the other related or companion documents, a breach or default by the Borrower of any
covenant or other term or condition contained in any of the Other Agreements (as defined
herein), after the passage of all applicable notice and cure or grace periods, shall, at the option of
the Holder, be considered a default under this Note and the Other Agreements, in which event
the Holder shall be entitled (but in no event required) to apply all rights and remedies of the
Holder under the terms of this Note and the Other Agreements by reason of a default under said
Other Agreement or hereunder. “Other Agreements” means, collectively, all agreements and
instruments between, among or by: (1) the Borrower, and, or for the benefit of, (2) the Holder
(and any affiliate of the Holder) or any other third party, including, without limitation,
promissory notes; provided, however, the term “Other Agreements” shall not include the
agreements and instruments defined as the Documents. Each of the loan transactions will be
cross-defaulted with each other loan transaction and with all other existing and future debt of
Borrower to the Holder.

               3.19 Bid Price. The Borrower shall lose the “bid” price for its Common Stock
($0.0001 on the “Ask” with zero market makers on the “Bid” per Level 2) and/or a market
(including the OTC Pink, OTCQB or an equivalent replacement exchange).

               3.20 OTC Markets Designation. OTC Markets changes the Borrower’s
designation to ‘No Information’ (Stop Sign), ‘Caveat Emptor’ (Skull and Crossbones), or ‘OTC’,
‘Other OTC’ or ‘Grey Market’ (Exclamation Mark Sign).

               3.21 Inside Information. Any attempt by the Borrower or its officers, directors,
and/or affiliates to transmit, convey, disclose, or any actual transmittal, conveyance, or


                                                 19
       Case 1:19-cv-12138-MLW Document 1-5 Filed 10/16/19 Page 21 of 30



disclosure by the Borrower or its officers, directors, and/or affiliates of, material non-public
information concerning the Borrower, to the Holder or its successors and assigns, which is not
immediately cured by Borrower’s filing of a Form 8-K pursuant to Regulation FD on that same
date.

               3.22 Unavailability of Rule 144. If, at any time on or after the date which is six
(6) months after the Issue Date, the Holder is unable to (i) obtain a standard “144 legal opinion
letter” from an attorney reasonably acceptable to the Holder, the Holder’s brokerage firm (and
respective clearing firm), and the Borrower’s transfer agent in order to facilitate the Holder’s
conversion of any portion of the Note into free trading shares of the Borrower’s Common Stock
pursuant to Rule 144, and (ii) thereupon deposit such shares into the Holder’s brokerage account.

                3.23 Failure to Register. The Borrower fails to (1) file a registration statement
covering the Holder’s resale of all of the Common Stock underlying the Note (the “Registration
Statement”) within thirty (30) days following the Issue Date (with the understanding that the
minimum amount of shares of the Borrower’s common stock to be registered in the Registration
Statement with respect to the Holder shall be equal to or greater than the Reserved Amount), (ii)
cause the Registration Statement to become effective within ninety (90) days following the Issue
Date, (iii) cause the Registration Statement to remain effective until the Note is satisfied in full,
(iv) comply with the registration rights agreement between the Borrower and Holder entered into
in connection with the issuance of this Note, or (v) immediately amend the Registration
Statement or file a new Registration Statement (and cause such Registration Statement to
become immediately effective) if there are no longer sufficient shares registered under the initial
Registration Statement for the Holder’s resale of all of the Common Stock underlying the Note.

               3.24 ACH Account Change. The Borrower changes it bank account to an
account that differs from the bank account specified on the authorization agreement for
preauthorized payments executed by the Borrower in connection with the issuance of this Note,
without (i) prior signed written consent of the Holder and (ii) Borrower’s execution of a signed
authorization agreement for preauthorized payments that is exactly the same as the previously
signed form (except for the new bank account information) with respect to the new bank account.

                3.25 ACH Payment Default. The Borrower blocks, rejects (including but not
limited to a rejection from the Borrower’s bank for any reason with respect to any ACH debit
transaction initiated by the Holder), or otherwise restricts any action taken by Holder pursuant to
Holder’s rights under this Note with respect to the Borrower’s bank account, in connection with
an ACH debit transaction from the Borrower’s bank account by the Holder.

Upon the occurrence of any Event of Default specified in Sections 3.1, 3.2, 3.3, 3.4, 3.5, 3.6, 3.7,
3.8, 3.9, 3.10, 3.11, 3.12, 3.13, 3.14, 3.15, 3.16. 3.17, 3.18, 3.19, 3.20, 3.21, 3.22, 3.23, 3.24
and/or 3.25 exercisable through the delivery of written notice to the Borrower by such Holders
(the “Default Notice”), the Note shall become immediately due and payable and the Borrower
shall pay to the Holder, in full satisfaction of its obligations hereunder, an amount equal to (i)
150% (EXCEPT THAT 150% SHALL BE REPLACED WITH 200% WITH RESPECT TO
SECTION 3.2, 3.22, 3.23, 3.24, AND/OR 3.25) times the sum of (w) the then outstanding
principal amount of this Note plus (x) accrued and unpaid interest on the unpaid principal
amount of this Note to the date of payment (the “Mandatory Prepayment Date”) plus (y) Default


                                                 20
       Case 1:19-cv-12138-MLW Document 1-5 Filed 10/16/19 Page 22 of 30



Interest, if any, on the amounts referred to in clauses (w) and/or (x) plus (z) any amounts owed to
the Holder pursuant to Sections 1.3 and 1.4(g) hereof (the then outstanding principal amount of
this Note to the date of payment plus the amounts referred to in clauses (x), (y) and (z) shall
collectively be known as the “Default Sum”) or (ii) at the option of the Holder, the “parity value”
of the Default Sum to be prepaid, where parity value means (a) the highest number of shares of
Common Stock issuable upon conversion of or otherwise pursuant to such Default Sum in
accordance with Article I, treating the Trading Day immediately preceding the Mandatory
Prepayment Date as the “Conversion Date” for purposes of determining the lowest applicable
Conversion Price, unless the Default Event arises as a result of a breach in respect of a specific
Conversion Date in which case such Conversion Date shall be the Conversion Date), multiplied
by (b) the highest Trading Price for the Common Stock during the period beginning on the date
of first occurrence of the Event of Default and ending one day prior to the Mandatory
Prepayment Date (the “Default Amount”) and all other amounts payable hereunder shall
immediately become due and payable, all without demand, presentment or notice, all of which
hereby are expressly waived, together with all costs, including, without limitation, legal fees and
expenses, of collection, and the Holder shall be entitled to exercise all other rights and remedies
available at law or in equity. Further, if a breach of Sections 3.9, 3.10 and/or 3.19 occurs or is
continuing after the six (6) month anniversary of this Note, then the principal amount of the Note
shall increase by Fifteen Thousand and No/100 United States Dollars ($15,000) (under Holder’s
and Borrower’s expectation that any principal amount increase will tack back to the Issue Date)
and the Holder shall be entitled to use the lowest Trading Price during the delinquency period as
a base price for the conversion with the Variable Conversion Price shall be redefined to mean
forty percent (40%) multiplied by the Market Price, subject to adjustment as provided in this
Note. For example, if the lowest Trading Price during the delinquency period is $0.50 per share
and the conversion discount is 50%, then the Holder may elect to convert future conversions at
$0.25 per share. If this Note is not paid at Maturity Date, then the outstanding principal due
under this Note shall increase by Fifteen Thousand and No/100 United States Dollars ($15,000).

The Holder shall have the right at any time, to require the Borrower, to immediately issue, in lieu
of the Default Amount, the number of shares of Common Stock of the Borrower equal to the
Default Amount divided by the Conversion Price then in effect, pursuant to the terms of this
Note (including but not limited to any beneficial ownership limitations contained herein). This
requirement by the Borrower shall automatically apply upon the occurrence of an Event of
Default without the need for any party to give any notice or take any other action.

If the Holder shall commence an action or proceeding to enforce any provisions of this Note,
including, without limitation, engaging an attorney, then if the Holder prevails in such action, the
Holder shall be reimbursed by the Borrower for its attorneys' fees and other costs and expenses
incurred in the investigation, preparation and prosecution of such action or proceeding.

                               ARTICLE IV. MISCELLANEOUS

               4.1 Failure or Indulgence Not Waiver. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other right, power or privileges. All rights and



                                                21
       Case 1:19-cv-12138-MLW Document 1-5 Filed 10/16/19 Page 23 of 30



remedies existing hereunder are cumulative to, and not exclusive of, any rights or remedies
otherwise available.

               4.2 Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless otherwise
specified herein, shall be (i) personally served, (ii) deposited in the mail, registered or certified,
return receipt requested, postage prepaid, (iii) delivered by reputable air courier service with
charges prepaid, or (iv) transmitted by hand delivery, telegram, electronic mail, or facsimile,
addressed as set forth below or to such other address as such party shall have specified most
recently by written notice. Any notice or other communication required or permitted to be given
hereunder shall be deemed effective (a) upon hand delivery or delivery by electronic mail or
facsimile, with accurate confirmation generated by the transmitting facsimile machine, at the
address or number designated below (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following such delivery (if
delivered other than on a business day during normal business hours where such notice is to be
received) or (b) on the second business day following the date of mailing by express courier
service, fully prepaid, addressed to such address, or upon actual receipt of such mailing,
whichever shall first occur. The addresses for such communications shall be:



           If to the Borrower, to:

               Redwood Scientific Technologies, Inc.
               810 North Mountain Ave., Suite 100
               Upland, CA 91786
               Attn: Jason Cardiff
               E-mail: info@redwoodscientific.co

           If to the Holder:

               Auctus Fund, LLC
               545 Boylston Street, 2nd Floor
               Boston, MA 02116
               Attn: Lou Posner
               Facsimile: (617) 532-6420

           With a copy to (which copy shall not constitute notice):

               Chad Friend, Esq., LL.M.
               Legal & Compliance, LLC
               330 Clematis Street, Suite 217
               West Palm Beach, FL 33401
               E-mail: CFriend@LegalandCompliance.com




                                                 22
       Case 1:19-cv-12138-MLW Document 1-5 Filed 10/16/19 Page 24 of 30



               4.3 Amendments. This Note and any provision hereof may only be amended by
an instrument in writing signed by the Borrower and the Holder. The term “Note” and all
reference thereto, as used throughout this instrument, shall mean this instrument (and the other
Notes issued pursuant to the Purchase Agreement) as originally executed, or if later amended or
supplemented, then as so amended or supplemented.

               4.4 Assignability. This Note shall be binding upon the Borrower and its
successors and assigns, and shall inure to be the benefit of the Holder and its successors and
assigns. Neither the Borrower nor the Holder shall assign this Note or any rights or obligations
hereunder without the prior written consent of the other. Notwithstanding the foregoing, the
Holder may assign its rights hereunder to any “accredited investor” (as defined in Rule 501(a) of
the 1933 Act) in a private transaction from the Holder or to any of its “affiliates”, as that term is
defined under the 1934 Act, without the consent of the Borrower. Notwithstanding anything in
this Note to the contrary, this Note may be pledged as collateral in connection with a bona fide
margin account or other lending arrangement. The Holder and any assignee, by acceptance of
this Note, acknowledge and agree that following conversion of a portion of this Note, the unpaid
and unconverted principal amount of this Note represented by this Note may be less than the
amount stated on the face hereof.

                4.5 Cost of Collection. If default is made in the payment of this Note, the
Borrower shall pay the Holder hereof reasonable costs of collection, including reasonable
attorneys’ fees.

                4.6 Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of Nevada without regard to principles of conflicts of laws. Any action
brought by either party against the other concerning the transactions contemplated by this Note
shall be brought only in the state courts of Massachusetts or in the federal courts located in the
Commonwealth of Massachusetts. The parties to this Note hereby irrevocably waive any
objection to jurisdiction and venue of any action instituted hereunder and shall not assert any
defense based on lack of jurisdiction or venue or based upon forum non conveniens. THE
BORROWER HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO,
AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF
ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS NOTE OR ANY TRANSACTION CONTEMPLATED HEREBY. The prevailing
party shall be entitled to recover from the other party its reasonable attorney's fees and costs. In
the event that any provision of this Note or any other agreement delivered in connection herewith
is invalid or unenforceable under any applicable statute or rule of law, then such provision shall
be deemed inoperative to the extent that it may conflict therewith and shall be deemed modified
to conform with such statute or rule of law. Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of any other provision
of any agreement. Each party hereby irrevocably waives personal service of process and
consents to process being served in any suit, action or proceeding in connection with this
Agreement or any other Transaction Document by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall constitute good




                                                 23
       Case 1:19-cv-12138-MLW Document 1-5 Filed 10/16/19 Page 25 of 30



and sufficient service of process and notice thereof. Nothing contained herein shall be deemed to
limit in any way any right to serve process in any other manner permitted by law.

                4.7 Certain Amounts. Whenever pursuant to this Note the Borrower is required to
pay an amount in excess of the outstanding principal amount (or the portion thereof required to
be paid at that time) plus accrued and unpaid interest plus Default Interest on such interest, the
Borrower and the Holder agree that the actual damages to the Holder from the receipt of cash
payment on this Note may be difficult to determine and the amount to be so paid by the
Borrower represents stipulated damages and not a penalty and is intended to compensate the
Holder in part for loss of the opportunity to convert this Note and to earn a return from the sale
of shares of Common Stock acquired upon conversion of this Note at a price in excess of the
price paid for such shares pursuant to this Note. The Borrower and the Holder hereby agree that
such amount of stipulated damages is not plainly disproportionate to the possible loss to the
Holder from the receipt of a cash payment without the opportunity to convert this Note into
shares of Common Stock.

              4.8 Purchase Agreement. By its acceptance of this Note, each party agrees to be
bound by the applicable terms of the Purchase Agreement.

                4.9 Notice of Corporate Events. Except as otherwise provided below, the Holder
of this Note shall have no rights as a Holder of Common Stock unless and only to the extent that
it converts this Note into Common Stock. The Borrower shall provide the Holder with prior
notification of any meeting of the Borrower’s shareholders (and copies of proxy materials and
other information sent to shareholders). In the event of any taking by the Borrower of a record
of its shareholders for the purpose of determining shareholders who are entitled to receive
payment of any dividend or other distribution, any right to subscribe for, purchase or otherwise
acquire (including by way of merger, consolidation, reclassification or recapitalization) any share
of any class or any other securities or property, or to receive any other right, or for the purpose of
determining shareholders who are entitled to vote in connection with any proposed sale, lease or
conveyance of all or substantially all of the assets of the Borrower or any proposed liquidation,
dissolution or winding up of the Borrower, the Borrower shall mail a notice to the Holder, at
least twenty (20) days prior to the record date specified therein (or thirty (30) days prior to the
consummation of the transaction or event, whichever is earlier), of the date on which any such
record is to be taken for the purpose of such dividend, distribution, right or other event, and a
brief statement regarding the amount and character of such dividend, distribution, right or other
event to the extent known at such time. The Borrower shall make a public announcement of any
event requiring notification to the Holder hereunder substantially simultaneously with the
notification to the Holder in accordance with the terms of this Section 4.9 including, but not
limited to, name changes, recapitalizations, etc. as soon as possible under law.

                 4.10 Usury. If it shall be found that any interest or other amount deemed
interest due hereunder violates the applicable law governing usury, the applicable provision shall
automatically be revised to equal the maximum rate of interest or other amount deemed interest
permitted under applicable law. The Borrower covenants (to the extent that it may lawfully do
so) that it will not seek to claim or take advantage of any law that would prohibit or forgive the
Borrower from paying all or a portion of the principal or interest on this Note.



                                                 24
       Case 1:19-cv-12138-MLW Document 1-5 Filed 10/16/19 Page 26 of 30




                4.11 Remedies. The Borrower acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Holder, by vitiating the intent and
purpose of the transaction contemplated hereby. Accordingly, the Borrower acknowledges that
the remedy at law for a breach of its obligations under this Note will be inadequate and agrees, in
the event of a breach or threatened breach by the Borrower of the provisions of this Note, that the
Holder shall be entitled, in addition to all other available remedies at law or in equity, and in
addition to the penalties assessable herein, to an injunction or injunctions restraining, preventing
or curing any breach of this Note and to enforce specifically the terms and provisions thereof,
without the necessity of showing economic loss and without any bond or other security being
required. No provision of this Note shall alter or impair the obligation of the Borrower, which is
absolute and unconditional, to pay the principal of, and interest on, this Note at the time, place,
and rate, and in the form, herein prescribed.

                4.12 Severability. In the event that any provision of this Note is invalid or
unenforceable under any applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed modified to conform
with such statute or rule of law. Any provision hereof which may prove invalid or unenforceable
under any law shall not affect the validity or enforceability of any other provision hereof.

                4.13 Dispute Resolution. In the case of a dispute as to the determination of the
Conversion Price, Conversion Amount, any prepayment amount or Default Amount, Default
Sum, Closing or Maturity Date, the closing bid price, or fair market value (as the case may be) or
the arithmetic calculation of the Conversion Price or the applicable prepayment amount(s) (as the
case may be), the Borrower or the Holder shall submit the disputed determinations or arithmetic
calculations via facsimile (i) within two (2) Business Days after receipt of the applicable notice
giving rise to such dispute to the Borrower or the Holder or (ii) if no notice gave rise to such
dispute, at any time after the Holder learned of the circumstances giving rise to such dispute. If
the Holder and the Borrower are unable to agree upon such determination or calculation within
two (2) Business Days of such disputed determination or arithmetic calculation (as the case may
be) being submitted to the Borrower or the Holder, then the Borrower shall, within two (2)
Business Days, submit via facsimile (a) the disputed determination of the Conversion Price, the
closing bid price, the or fair market value (as the case may be) to an independent, reputable
investment bank selected by the Borrower and approved by the Holder or (b) the disputed
arithmetic calculation of the Conversion Price, Conversion Amount, any prepayment amount or
Default Amount, Default Sum to an independent, outside accountant selected by the Holder that
is reasonably acceptable to the Borrower. The Borrower shall cause at its expense the investment
bank or the accountant to perform the determinations or calculations and notify the Borrower and
the Holder of the results no later than ten (10) Business Days from the time it receives such
disputed determinations or calculations. Such investment bank’s or accountant’s determination
or calculation shall be binding upon all parties absent demonstrable error.

               4.14 Terms of Future Financings. So long as this Note is outstanding, upon any
issuance by the Borrower or any of its subsidiaries of any security with any term more favorable
to the holder of such security or with a term in favor of the holder of such security that was not
similarly provided to the Holder in this Note, then the Borrower shall notify the Holder of such
additional or more favorable term and such term, at Holder’s option, shall become a part of the


                                                25
       Case 1:19-cv-12138-MLW Document 1-5 Filed 10/16/19 Page 27 of 30



transaction documents with the Holder. The types of terms contained in another security that
may be more favorable to the holder of such security include, but are not limited to, terms
addressing conversion discounts, prepayment rate, conversion lookback periods, interest rates,
original issue discounts, stock sale price, private placement price per share, and warrant
coverage.

                4.15 Piggyback Registration Rights. The Borrower shall include on the next
registration statement the Borrower files with SEC (or on the subsequent registration statement if
such registration statement is withdrawn) all shares issuable upon conversion of this Note.
Failure to do so will result in liquidated damages of 25% of the outstanding principal balance of
this Note, but not less than Fifteen Thousand and No/100 United States Dollars ($15,000), being
immediately due and payable to the Holder at its election in the form of cash payment or addition
to the balance of this Note.

                4.16 Future Raises; Repayment from Proceeds. The Borrower shall not,
without obtaining prior written signed consent from the Holder, consummate any capital raising
transactions (including but not limited to from the issuance of debt and/or equity securities) until
after the date that the SEC declares the Registration Statement effective. Until the Note is
satisfied in full, if the Borrower receives cash proceeds from any source or series of related or
unrelated sources, including but not limited to, from the issuance of equity and/or debt securities,
the conversion of outstanding warrants of the Borrower, the issuance of securities pursuant to an
equity line of credit of the Borrower or the sale of assets, the Borrower shall, within one (1)
business day of Borrower’s receipt of such proceeds, inform the Holder of such receipt,
following which the Holder shall have the right in its sole discretion to require the Borrower to
immediately apply all or any portion of such proceeds to repay all or any portion of this Note.
Failure of the Borrower to comply with this provision shall constitute an Event of Default under
Section 3.4 of the Note. In the event that such proceeds are received by the Holder prior to the
Maturity Date, the required prepayment shall be subject to the terms of Section 1.9 herein.

                 4.17 Subsequent Variable Rate Transactions. From the date hereof until the
date which is the later of (i) one hundred eighty one (181) calendar days after the Issue Date or
(ii) the date that the Registration Statement is declared effective by the SEC, the Borrower shall
be prohibited from effecting or entering into an agreement involving a Variable Rate
Transaction. “Variable Rate Transaction” means a transaction in which the Borrower (i) issues or
sells any debt or equity securities that are convertible into, exchangeable or exercisable for, or
include the right to receive, additional shares of Common Stock either (A) at a conversion price,
exercise price or exchange rate or other price that is based upon, and/or varies with, the trading
prices of or quotations for the shares of Common Stock at any time after the initial issuance of
such debt or equity securities or (B) with a conversion, exercise or exchange price that is subject
to being reset at some future date after the initial issuance of such debt or equity security or upon
the occurrence of specified or contingent events directly or indirectly related to the business of
the Borrower or the market for the Common Stock or (ii) enters into any agreement, including,
but not limited to, an equity line of credit, whereby the Borrower may issue securities at a future
determined price. Any Purchaser shall be entitled to obtain injunctive relief against the Borrower
to preclude any such issuance, which remedy shall be in addition to any right to collect damages.




                                                 26
       Case 1:19-cv-12138-MLW Document 1-5 Filed 10/16/19 Page 28 of 30



                4.18 ACH Option. In addition to the right to conversion as set forth above and
any other rights and remedies as set forth herein, the Holder may deduct ACH payments from the
bank account of the Borrower (and/or any of its subsidiaries) in the amount of up to $17,000.00
per calendar week until such time as the Borrower has paid (or the Holder has converted) an
amount equal to the principal balance, interest, accrued interest, Default Sum and/or Default
Amount and any other fees as set forth in the Note. Borrower shall provide Holder with all
required access codes to effectuate any and all ACH debit transactions as provided for in this
Note. Borrower understands that it is responsible for ensuring that at least the minimum amounts
identified above remain in the Borrower’s bank account (the “Bank Account”) on each business
day until this Note is satisfied in full, and that the Borrower shall be responsible for any charges
incurred by the Holder resulting from a rejected ACH attempt, insufficient funds in the Bank
Account, and/or all related bank charges. Such charges shall be immediately added to the
outstanding balance of the Note. Holder shall not be responsible for any overdrafts or rejected
transactions that result from Holder’s ACH debiting of the Borrower’s bank account as provided
in this Note.


                                     [signature page follows]




                                                27
Case 1:19-cv-12138-MLW Document 1-5 Filed 10/16/19 Page 29 of 30
       Case 1:19-cv-12138-MLW Document 1-5 Filed 10/16/19 Page 30 of 30


                                       EXHIBIT A
                                 NOTICE OF CONVERSION

                The undersigned hereby elects to convert $_________________principal amount
of the Note (defined below) together with $________________ of accrued and unpaid interest
thereto, totaling $_____________ into that number of shares of Common Stock to be issued
pursuant to the conversion of the Note (“Common Stock”) as set forth below, of Redwood
Scientific Technologies, Inc., a Delaware corporation (the “Borrower”), according to the
conditions of the senior secured convertible promissory note of the Borrower dated as of July 18,
2018 (the “Note”), as of the date written below. No fee will be charged to the Holder for any
conversion, except for transfer taxes, if any.

Box Checked as to applicable instructions:

       []     The Borrower shall electronically transmit the Common Stock issuable pursuant
              to this Notice of Conversion to the account of the undersigned or its nominee with
              DTC through its Deposit Withdrawal At Custodian system (“DWAC Transfer”).

              Name of DTC Prime Broker:
              Account Number:

       [ ]    The undersigned hereby requests that the Borrower issue a certificate or
              certificates for the number of shares of Common Stock set forth below (which
              numbers are based on the Holder’s calculation attached hereto) in the name(s)
              specified immediately below or, if additional space is necessary, on an attachment
              hereto:

              Name: [NAME]
              Address: [ADDRESS]

              Date of Conversion:                            _____________
              Applicable Conversion Price:                  $____________
              Number of Shares of Common Stock to be Issued
                Pursuant to Conversion of the Notes:        ______________
              Amount of Principal Balance Due remaining
                Under the Note after this conversion:       ______________
              Accrued and unpaid interest remaining:        ______________

              [HOLDER]


              By:_____________________________
              Name: [NAME]
              Title: [TITLE]
              Date: [DATE]
